                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

TFII LEGACY, LLC,                               )
                                                )
                 Plaintiff,                     )
                                                )
          v.                                    )       Civil Action No. 19-1309-CFC-SRF
                                                )
LUMMUS CORPORATION,                             )
                                                )
                 Defendant.                     )

                              REPORT AND RECOMMENDATION

     I.   INTRODUCTION

          Presently before the court in this breach of contract action is a motion filed by defendant

Lummus Corporation ("Lummus") to dismiss for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6). 1 (D.I. 6) For the following

reasons, the court recommends GRANTING Lummus' motion to dismiss.

    II.   BACKGROUND

          a. Procedural History

          On October 12, 2018, Lummus filed an action against TFII Legacy, LLC ("Legacy") in

Delaware Court of Chancery, alleging breach of contract (the "original action"). 2 (C.A. No. 18-

1745, D.I. 1, Ex. A) On November 6, 2018, Legacy removed the original action to this court

pursuant to 28 U.S.C. §§ 1441 and 1446. (D.I. 1) On November 13, 2018, Legacy filed a




1
  The briefing for the pending motion is as follows: Lummus' opening brief (D.I. 6) and
Legacy's answering brief (D.I. 7). Pursuant to D. Del. LR 7.1.2(b), Lummus' reply brief was
due on or before August 26, 2019, but no reply brief was filed.
2
  Lummus filed a motion for judgment on the pleadings in a related action, Lummus Corporation
v. TFII Legacy, LLC, C.A. No. 18-1745-CFC-SRF. (C.A. No. 18-1745, D.I. 32; D.I. 59) The
court will address the motion for judgment on the pleadings in a separate Report and
Recommendation, as the cases are not consolidated.
motion to dismiss and compel arbitration, which it subsequently withdrew on December 20,

2018. (D.I. 3; D.I. 8) On December 20, 2018, Legacy filed a counterclaim against Lummus.

(D.I. 9) On May 1, 2019, Legacy filed an amended counterclaim (the "First Amended

Counterclaim"). (D.I. 29) On October 17, 2019, Legacy filed a second amended counterclaim

(the "Second Amended Counterclaim"). (D.I. 51) On July 15, 2019, Legacy separately filed this

related action, alleging breach of contract. (C.A. No. 19-1309, D.I. 1) On August 5, 2019,

Lummus filed the present motion to dismiss. (D.I. 6)

       b. Parties

       Lummus is a Delaware corporation with its principal place of business in Georgia. (D.I.

1 at~ 2) Legacy is a Delaware limited liability company with its principal place of business in

Texas. 3 (Id. at~ 1)

       c. Facts 4

       On May 21, 2018, Lummus and Legacy entered into a Stock Purchase Agreement (the

"SP A"), wherein Legacy agreed to sell all issued and outstanding shares of Carter Control

Systems, Inc. ("Carter Control") to Lummus. (Id. at~~ 6-7) The SPA was amended on June 7,

2018. (Id. at~~ 7-8) The parties agreed that the purchase price would be subject to a post-

closing adjustment (the "Post-Closing Adjustment"). (Id at~~ 9, 11)

       The SPA outlines procedures for calculating the Post-Closing Adjustment in section

2.04(b), which states:




3
  Legacy is the successor-in-interest to Carter Control Systems, L.L.C., a holding company
which held all of the issued and outstanding shares of Carter Control Systems, Inc. (C.A. No.
18-1745, D.I. 1, Ex. A at~ 3)
4
  The facts in this section are based upon allegations in the complaint, which the court accepts as
true for the purposes of the motion for judgment on the pleadings pending in the related suit and
the instant motion to dismiss. See Umland v. Planco Fin. Servs., 542 F .3d 59, 64 (3d Cir. 2008).


                                                 2
         (i) Within sixty (60) days after the Closing Date (but in no event earlier than
         forty-five (45) days after the Closing Date), [Lummus] shall prepare and deliver
         to [Legacy] a statement setting forth its calculation of Closing Working Capital, 5
         which statement shall contain a reviewed balance sheet of [Carter Control] as of
         the Closing Date (without giving effect to the transactions contemplated herein)
         and a calculation of Closing Working Capital (the "Closing Working Capital
         Statement") and a certificate of the Chief Financial Officer of [Lummus] that the
         Closing Working Capital Statement was prepared in accordance with previous
         [Carter Control] management practices under GAAP applied using the same
         accounting methods, practices, principles, policies and procedures that were used
         in the preparation of the Reviewed Financial Statements.

         (ii) The post-closing adjustment shall be an amount equal to the Closing Working
         Capital minus the Target Working Capital 6 (the "Post-Closing Adjustment"). If
         the Post-Closing Adjustment is a positive number, [Lummus] shall pay to
         [Legacy] an amount equal to the Post-Closing Adjustment. If the Post-Closing
         Adjustment is a negative number, [Legacy] shall pay to [Lummus] an amount
         equal to the Post-Closing Adjustment. The parties agree that Exhibit D sets forth
         the agreed upon example and calculation methodology for the Post-Closing
         Adjustment using the Interim Balance Sheet.

(C.A. No. 18-1745, D.I. 33, Ex. A at§ 2.04(b)(i)-(ii)) (emphasis in original) The SPA obliged

Lummus to use commercially reasonable efforts to collect all Legacy sales taxes that were




5
    "Closing Working Capital" is defined by the SPA as:

         (a) the Current Assets of [Carter Control], less (b) the Current Liabilities of
         [Carter Control], determined as of the close of business on the Closing Date;
         provided, however, that for purposes of [Lummus'] calculation of Closing
         Working Capital to be set forth in the Closing Working Capital Statement and the
         determination of the Post-Closing Adjustment pursuant to Sections 2.04(b) and
         2.04(c), the Uncollected Legacy Sales Tax included in Current Liabilities shall be
         reduced by the sum of the following: (i) the aggregate Prepaid Legacy Sales Tax
         that has been paid by [Carter Control] to the appropriate tax authorities prior to
         Closing pursuant to Section 7.02(u) and (ii) the aggregate portion of the
         Uncollected Legacy Sales Tax that has been collected before or after the Closing
         by [Carter Control] or [Lummus] from the Legacy Sales Tax Customers prior to
         the date that is the earlier of (i) sixty (60) days after the Closing Date or (ii) the
         date on which [Lummus] delivers the Closing Working Capital Statement to
         [Legacy] pursuant to Section 2.04(b)(i).

(D.I. 33, Ex. A at art. 1) (emphasis in original)
6
 "Target Working Capital" is defined by the SPA as "$937,333." (D.I. 33, Ex. A at art. 1)


                                                   3
uncollected as of the closing, and to pay all collected sales taxes to Legacy. (C.A. No. 19-1309,

D.1.1 at,r9) Section5.14oftheSPAstates:

       Post-Closing Collection of Uncollected Legacy Sales Tax. From the Closing
       Date through April 30, 2019 (the "Post-Closing Collection Period"), [Lummus]
       shall, and shall cause [Carter Control] to, use commercially reasonable efforts to
       collect the Uncollected Legacy Sales Tax from the Legacy Sales Tax Customers.
       If, during the Post-Closing Collection Period, [Lummus] or [Carter Control]
       collects any portion of the Uncollected Legacy Sales Tax from the Legacy Sales
       Tax Customers, then the aggregate amount so collected from such customers
       (such aggregate amount, the "Recovered Legacy Sales Tax Amount") shall be
       for the benefit of [Legacy]. No later than ten (10) Business Days after the earlier
       of (i) the date upon which the entire Uncollected Legacy Sales Tax has been
       collected by [Lummus] or [Carter Control] or (ii) the expiration of the Post-
       Closing Collection Period, [Lummus] shall pay to [Legacy] an amount equal to
       the Recovered Legacy Sales Tax Amount (less any portion of the Recovered
       Legacy Sales Tax Amount that was factored into the Closing Working Capital
       calculation for purposes of determining the Post-Closing Adjustment) by wire
       transfer of immediately available funds to an account to be designated in writing
       by [Legacy] to [Lummus] no later than two (2) Business Days prior to the date of
       payment.

(Id) (emphasis in original) Legacy has demanded that Lummus pay the Recovered Legacy Sales

Tax Amount, which Lummus has failed and refused to do. (Id at ,r 12)

III.   LEGAL STAND ARD

       Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6). When considering a Rule

12(b)( 6) motion to dismiss, the court must accept as true all factual allegations in the complaint

and view them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs. Inc.,

542 F.3d 59, 64 (3d Cir. 2008).

       To state a claim upon which relief can be granted pursuant to Rule I 2(b)( 6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the



                                                 4
complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. See Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court's determination is not whether the non-moving party "will ultimately prevail,"

but whether that party is "entitled to offer evidence to support the claims." In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

omitted). This "does not impose a probability requirement at the pleading stage," but instead

"simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of [the necessary element]." Phillips v. Cty. ofAllegheny, 515 F.3d 224, 234 (3d Cir.

2008) (quoting Twombly, 550 U.S. at 556). The court's analysis is a context-specific task

requiring the court "to draw on its judicial experience and common sense." Iqbal, 556 U.S. at

679.

IV.    DISCUSSION

       Lummus argues that Legacy's claim constitutes a compulsory counterclaim under Fed. R.

Civ. P. 13(a) and should have been asserted in the original action. (D.I. 6 at 1) Legacy's

complaint alleges that Lummus breached the SPA by failing to pay the Recovered Legacy Sales

Tax Amount when it was due, which impacted the calculation of the Closing Working Capital.

(Id. at 5; D.I. 1 at ,r 14) Lummus asserts that the original action also addresses the calculation of

the Closing Working Capital and sum of Post-Closing Adjustment under the SPA, in addition to

naming the same parties as this related action. (D.I. 6 at 5-6)




                                                   5
         Fed. R. Civ. P. 13, which governs the pleading requirements for compulsory and

permissive counterclaims, provides that "[a] pleading must state as a counterclaim any claim that

- at the time of its service - the pleader has against an opposing party if the claim: (A) arises out

of the transaction or occurrence that is the subject matter of the opposing party's claim; and (B)

does not require adding another party over whom the court cannot acquire jurisdiction." Fed. R.

Civ. P. 13(a)(l). A claim will be deemed part of the same transaction or occurrence if it bears a

logical relationship to the subject matter of the pleading. See Barefoot Architect, Inc. v. Bunge,

632 F.3d 822, 836 n.9 (3d Cir.2011). "Such a logical relationship exists where separate trials on

each of the claims would involve a substantial duplication of effort and time by the parties and

the courts." Id. (internal quotation marks omitted). The term "transaction or occurrence" is

construed broadly to further the policy objective of Rule 13(a) for promoting judicial economy.

See Transam. Occidental Life Ins. Co. v. Aviation Office ofAm. Inc., 292 F.3d 384,389 (3d Cir.

2002).

         Legacy admits that the claims arise out of the same transaction and the same agreement.

(D.I. 7 at 1) However, it argues that it was impossible to bring its sales tax claims in the original

action because the claims at issue accrued ten business days after the collection period expired

on April 30, 2019. (D.I. 7 at 1-2) In other words, the claims accrued on May 14, 2019. On May

1, 2019, Legacy filed its First Amended Counterclaim in the original action and did not include

the sales tax claims. (C.A. No. 18-1745, D.I. 29) On October 17, 2019, Legacy filed the Second

Amended Counterclaim, which similarly did not include the sales tax claims. (D.1. 51) At the

time of filing the Second Amended Counterclaim, the sales tax claims could have been brought

as a compulsory counterclaim in the original action.




                                                  6
         However, Legacy argues that the pleadings deadline of May 1, 2019, had long expired in

the original action and Lummus has refused to consent to Legacy's amending its counterclaims

in the original action to bring these claims. 7 (C.A. No. 19-1309, DJ. 7 at 3; see also C.A. No.

18-1745, DJ. 16) Instead of filing a separate action, Legacy could have sought leave to amend

from the court at that juncture, pursuant to Fed. R. Civ. P. 15(a)(2), if it could not obtain consent

from Lummus. Furthermore, although Legacy argues that it had no way of knowing that

Lummus would fail to pay the full Recovered Legacy Sales Tax amount until May 14, 2019, the

question of how much Lummus would pay by the end of the period outlined in the SPA is a

damages issue, and does not speak to when Legacy could have raised this claim. Therefore, the

court recommends granting Lummus' motion to dismiss.

    V.   CONCLUSION

         For the foregoing reasons, the court recommends granting defendant's motion to dismiss

(C.A. No. 19-1309, DJ. 6).

         This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n. l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).




7
 The Second Amended Counterclaim was filed with Lummus' written consent, pursuant to Fed.
R. Civ. P. 15(a)(2). (C.A. No. 18-1745, D.I. 51 at 1 n.1)


                                                  7
       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.



Dated: December -1!_, 2019




                                                8
